                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IRON WORKERS’ MID-AMERICA                     )
PENSION PLAN, et al.,                         )
                                              )
                       Plaintiffs,            )      CIVIL ACTION
                                              )
       vs.                                    )      NO. 17 C 600
                                              )
MERCEDES SECTION FIVE                         )      JUDGE HARRY D. LEINENWEBER
INSTALLATIONS, INC.,                          )
an Illinois corporation,                      )
                                              )
                       Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on May 9, 2017, request this Court enter judgment against Defendant, MERCEDES SECTION FIVE

INSTALLATIONS, INC., an Illinois corporation. In support of that Motion, Plaintiffs state:

       1.      On May 9, 2017, this Court entered default against Defendant and granted Plaintiffs’

request for an order directing an audit of the Defendant’s payroll books and records. The Court also

entered an order that judgment would be entered after the completion of the audit. The audit was

to be completed within 30 days of the entry of said Order, or by June 8, 2017.

       2.      On December 22, 2016, Plaintiffs’ auditors began the compliance audit. Completion

of the audit was delayed by Defendant’s refusal to provide all necessary records, to the point where

the Court entered a body attachment order and Defendant’s principal officer was brought before the

Court by the U.S. Marshal’s Service on May 9, 2018.
       3.      On October 15, 2018, Plaintiffs’ auditors issued the audit report of the compliance

audit of Defendant’s payroll books and records conducted for the time period January 1, 2014

through December 31, 2016. The audit findings show that the Defendant is delinquent in

contributions to the Funds in the amount of $3,628.84. (See Affidavit of Joseph J. Burke).

       4.      Additionally, the amount of $1,569.61 is due for liquidated damages for the audit

period. (Burke Aff. Par. 5). Plaintiffs' auditing firm of Legacy Professionals, LLP charged Plaintiffs

$1,237.82 to perform the audit examination and complete the report (Burke Aff. Par. 6).

       5.      Defendant untimely submitted its fringe benefit contributions due for the time period

June 2015 through October 2016. Accordingly, liquidated damages in the total amount of $317.77

have been assessed against the Defendant.

       6.      Defendant untimely submitted its fringe benefit contributions due for the time period

May 2016 through July 2016 and September 2016 through December 2016. Accordingly, liquidated

damages in the total amount of $473.87 have been assessed against the Defendant.

       7.      Plaintiffs have assessed a fee of $200.00 for each check which was returned NSF, for

a total of $1,200.00 to Plaintiff Mid-America Pension Plan, and a total of $1,200.00 to Plaintiff Mid-

America Supplemental Monthly Annuity (SMA) Fund, as a result of Defendant’s submission of

fringe benefit contributions by way of checks which were subsequently dishonored by its bank for

non-sufficient funds during the time period May 2016 through July 2016 and September 2016

through November 2016.

       8.      In addition, Plaintiffs’ firm has expended the total amount of $3,927.55 for costs and

$7,014.25 in attorneys’ fees, for a total of $10,941.80, in this matter. (See Affidavit of Catherine M.

Chapman).


                                                  2
           9.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $20,569.71.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$20,569.71.



                                                            /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Mercedes Section 5\motion-judgment.pnr.df.wpd




                                                        3
                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion) with the Clerk of Court using the CM/ECF system, and further
certifies that I have mailed the above-referenced document by United States Mail to the following
non-CM/ECF participants on or before the hour of 5:00 p.m. this 5th day of November 2018:

                                  Mr. J. Steven Butkus, Registered Agent
                                  Mercedes Section Five Installations, Inc.
                                  Guerard Kalina & Butkus
                                  310 S. County Farm Road, Suite H
                                  Wheaton, IL 60187

                                  Mr. Timothy Mercede, President
                                  Mercedes Section Five Installations, Inc.
                                  70 E. 23rd Street
                                  Chicago Heights, IL 60411

                                  Mr. Timothy Mercede, President
                                  Mercedes Section Five Installations, Inc.
                                  57-73 E. 24th Street
                                  Chicago Heights, IL 60411




                                                                       /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Mercedes Section 5\motion-judgment.pnr.df.wpd
